EXHIBIT 10.2

LIMITED RELEASE UNDER MANAGEMENT SHAREHOLDERS AGREEMENT

This Limited Release Under Management Shareholders Agreement (the “Limited
Release Agreement”) is entered into as of March 3, 2010, by and among Avago
Technologies Limited (the “Company”), Douglas R. Bettinger as Trustee for the
Bettinger Family Revocable Trust, dated June 6, 2007, and Bali Investments
S.àr.l (“Bali”). The Company, Mr. Bettinger and Bali are parties to that certain
Management Shareholders Agreement, dated as of August 4, 2008 (the “MSA”),
executed in connection with the employment of Mr. Bettinger as the Senior Vice
President and Chief Financial Officer of the Company. Capitalized terms not
defined herein shall have the meaning ascribed to such terms in the MSA.

WHEREAS, the MSA, among other matters, prohibits the transfer, sale, assignment,
or disposition of ordinary shares of the Company owned by Mr. Bettinger, or any
permitted transferee of Mr. Bettinger under the MSA, at any time prior to the
fifth anniversary of the Purchase Date.

WHEREAS, the Company, Bali and Mr. Bettinger wish to permanently release from
all provisions of the MSA 7,390 ordinary shares of the Company purchased by
Mr. Bettinger as Co-Investment Shares on August 18, 2008, and held by the
Bettinger Family Revocable Trust, dated June 6, 2007 (the “Specified
Co-Investment Shares”).

NOW, THEREFORE, the Company, Bali and Mr. Bettinger hereby agree to permanently
release from all provisions of the MSA the Specified Co-Investment Shares, and
only the Specified Co-Investment Shares, and that the rights and obligations
contained in the MSA shall cease to apply to the Specified Co-Investment Shares
with effect from the date hereof. Other than the limited release contained in
the preceding sentence, the MSA shall remain in full force and effect.

The foregoing limited release applies only to the transactions expressly set
forth herein, and the Company and Bali retain their rights with respect to any
future transactions in accordance with the terms of the MSA. This Limited
Release Agreement shall become effective only at such time as it is executed and
delivered by all of the undersigned parties set on the signature page hereto.
Once effective, the foregoing limited release shall be legally binding and
enforceable in accordance with its terms, and shall be binding upon and shall
inure to the benefit of the undersigned’s heirs, successors and assigns. The
foregoing release may be executed in counterparts, each of which shall be deemed
an original and all of which taken together shall constitute one and the same
instrument.

(signature page follows)



--------------------------------------------------------------------------------

This Limited Release Under Management Shareholders Agreement is executed and
delivered by the undersigned parties as of March 3, 2010.

 

BALI INVESTMENTS S.ÀR.L By:  

/s/ Kenneth Hao

Name:  

Kenneth Y. Hao

Title:  

Manager

By:  

/s/ Adam Clammer

Name:  

Adam H. Clammer

Title:  

Manager

AVAGO TECHNOLOGIES LIMITED By:  

/s/ Hock E. Tan

Name:  

Hock E. Tan

Title:  

President and Chief Executive Officer

/s/ Douglas R. Bettinger

Douglas R. Bettinger, as Trustee for the Bettinger Family Revocable Trust, dated
June 6, 20007

Signature page to Limited Release Under MSA—Bettinger



--------------------------------------------------------------------------------

Silver Lake Partners II Cayman, L.P. (“SLP Cayman”), Silver Lake Technology
Investors II Cayman, L.P. (together with SLP Cayman, “Silver Lake”), KKR
Millennium Fund (Overseas), Limited Partnership (“KKR Millennium”), KKR European
Fund, Limited Partnership (“KKR Europe”), KKR European Fund II, Limited
Partnership (“KKR Europe II”), KKR Partners (International), Limited Partnership
(together with KKR Millennium, KKR Europe and KKR Europe II, “KKR”) hereby
confirm, approve and ratify the Limited Release Agreement, as of March 3, 2010,
intending such confirmation, approval and ratification to constitute Majority
Sponsor Approval under that certain Second Amended and Restated Shareholder
Agreement dated as of August 11, 2009 among the Company, Silver Lake, KKR and
certain other shareholders of the Company party thereto.

 

SILVER LAKE PARTNERS II CAYMAN, L.P. By:   Silver Lake Technology Associates II
Cayman, L.P., its General Partner By:   Silver Lake (Offshore) AIV GP II, Ltd.,
its General Partner By:  

/s/ Kenneth Hao

Name:

 

Kenneth Y. Hao

Title:

 

Director

SILVER LAKE TECHNOLOGY INVESTORS II CAYMAN, L.P. By:   Silver Lake (Offshore)
AIV GP II, Ltd., its General Partner By:  

/s/ Kenneth Hao

Name:

 

Kenneth Y. Hao

Title:

 

Director

Signature page to Limited Release Under MSA—Bettinger



--------------------------------------------------------------------------------

KKR MILLENNIUM FUND (OVERSEAS), LIMITED PARTNERSHIP By:   KKR Associates
Millennium (Overseas), Limited Partnership, its General Partner By:   KKR
Millennium Limited, its General Partner By:  

/s/ William J. Janetschek

Name:  

William J. Janetschek

Title:  

Director

KKR EUROPEAN FUND, LIMITED PARTNERSHIP By:   KKR Associates Europe, Limited
Partnership, its General Partner By:   KKR Europe Limited, its General Partner
By:  

/s/ William J. Janetschek

Name:  

William J. Janetschek

Title:  

Director

KKR EUROPEAN FUND II, LIMITED PARTNERSHIP By:   KKR Associates Europe II,
Limited Partnership, its General Partner By:   KKR Europe II Limited, its
General Partner By:  

/s/ William J. Janetschek

Name:  

William J. Janetschek

Title:  

Director

KKR PARTNERS (INTERNATIONAL), LIMITED PARTNERSHIP By:   KKR 1996 Overseas,
Limited, its General Partner By:  

/s/ William J. Janetschek

Name:  

William J. Janetschek

Title:  

Director

Signature page to Limited Release Under MSA—Bettinger